In this action for conversion of certain property by a landlord acting as a bailee, the issues were not properly presented to the jury. This has particular application to whether, under the conditions surrounding the storage, it was a negligent breach of duty for the defendants to have deemed the property to have been abandoned. Further, we are of the opinion that the verdict, even as reduced by the court, was, to a substantial degree, in excess of the value of the merchandise allegedly converted as that value can be determined from the proof. Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.